Citation Nr: 0818976	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to a compensable rating for a scar on the left 
anterior leg, prior to June 6, 2005.

Entitlement to an earlier effective date for the grant of 
service connection for neurological deficit, left lower 
extremity.

Entitlement to a combined evaluation in excess of 60 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

Service connection for a scar on the left anterior leg was 
initially granted in an August 2002 rating decision.  A 
noncompensable rating was assigned, effective November 30, 
2001.  The veteran appealed the initial evaluation and 
subsequently, in a January 2007 rating decision, the RO 
increased the rating to 10 percent, effective June 6, 2005.  
The veteran has stated in numerous letters that he is 
satisfied with the 10 percent rating, but that he believes he 
is entitled to a 10 percent rating throughout the entire 
initial evaluation period.  Thus, the issue on appeal has 
been recharacterized as listed on the cover page.

The Board notes that the veteran was scheduled for a Board 
hearing in January 2008.  The record reflects that he was 
properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.

The issues of entitlement to an earlier effective date for 
the grant of service connection for neurological deficit, 
left lower extremity, and entitlement to a combined 
evaluation in excess of 60 percent are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Prior to February 24, 2004, the service-connected scar on 
the left anterior leg was shown by medical evidence to be 
asymptomatic. 

2.  For the period beginning on February 24, 2004, the 
service-connected scar on the left anterior leg was shown by 
medical evidence to be sensitive to the touch.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
scar on the left anterior leg for the period prior to 
February 24, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2007).

2.  The criteria for a 10 percent rating for a scar on the 
left anterior leg for the period were met beginning no 
earlier than February 4, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a January 2002 letter, which was issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for an service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  In a May 2005 letter, the veteran was provided 
VCAA notice regarding his claim for a higher rating, 
including the types of evidence to submit, such as statements 
from his doctor, statements from other individuals describing 
their observations, or his own statement describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, hearing testimony, and 
extensive correspondence from the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran provided extensive 
argument, citing to VA regulations to support his argument.  
The veteran has been an extremely active participant in the 
claims process and his correspondence clearly reflects actual 
knowledge of the requirements to obtain the benefit he seeks.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post- 
August 30, 2002, rating criteria to determine the proper 
evaluation for the veteran's left leg scar.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

Prior to August 30, 2002, a 10 percent rating was assigned 
for superficial, poorly nourished scars with repeated 
ulceration; or scars that were superficial, tender and 
painful on objective demonstration.  Diagnostic Codes 7803, 
7804 (2002).  Scars could also be rated on limitation of 
function of part affected. Diagnostic Code 7805 (2002).

Under the rating codes that became effective on August 30, 
2002, scars, other 
than of the head, face or neck, that are deep or that cause 
limited motion warrant 
a 10 percent rating if they involve an area or areas 
exceeding six square inches (39 sq. cm), or a 20 percent 
evaluation if the area or areas exceed 12 square inches (77 
sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A 
note following Diagnostic Code 7801 provides that a deep scar 
is one associated with underlying soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2007).  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 


Analysis

In an August 2002 rating decision, the RO granted service 
connection for a scar on the left anterior leg and assigned a 
noncompensable evaluation under Diagnostic Code 7805, 
effective November 30, 2001.  The veteran appealed the 
initial evaluation assigned his disability.  He was 
subsequently awarded a compensable evaluation effective June 
6, 2005.  He indicated that he was satisfied with that 
evaluation but believed it should be effective from his date 
of claim of November 1, 2001.

The Board notes that in the veteran's many letters to VA, he 
has stated that his left leg scar has always been tender to 
touch.  Unfortunately, as explained below, there are no 
medical records documenting such complaints and the VA 
examination reports do not substantiate the veteran's 
allegations prior to the February 24, 2004 VA examination.  

With respect to the former diagnostic criteria (in effect 
prior to August 30, 2002), the only medical evidence on point 
for this time period is from the July 2002 VA examination.  
The report of that VA examination notes that the veteran's 
left leg scar was well-healed, not sensitive to touch, and 
"essentially asymptomatic."  There is no evidence during 
this time period of pain, tenderness, ulceration or 
functional impairment.  In sum, the medical evidence shows no 
manifestation which would warrant a compensable evaluation 
under the former criteria.  

As for the post-August 30, 2002, rating criteria, the 
February 2004 VA examination report states that the veteran's 
left leg scar was sensitive to touch.  The scar measured 3 cm 
in length and 0.5 cm in width, was well healed, and had no 
inflammation or keloid formation.  Additionally, the June 
2005 VA examination report notes that the left leg scar was 
tender.  It was characterized as not fixed and it measured 2 
cm in length and 1.5 cm in width.  Also noted was an 
indentation in the area of the scar, which was also found to 
be tender.  The diagnosis was residual scar left anterior 
lower leg, tender/nonfixed-symptomatic.  

While the veteran contends the scar has always been tender, 
there is no medical evidence indicating that the scar was 
tender or painful prior to the February 2004 VA examination.  
In fact, it was described as asymptomatic.  The Board finds 
the medical evidence to be more probative than the 
contentions of the veteran.  Moreover, although the scar was 
noted to be "sensitive" on the February 24, 2004 VA 
examination rather than painful or tender, the Board will 
resolve all doubt in the veteran's favor and assign a 10 
percent rating from that date.  38 C.F.R. § 4.7.

In sum, during the period prior to the February 24, 2004, VA 
examination, the left leg scar warrants a noncompensable 
evaluation under both the former and current criteria.  
During the period beginning February 24, 2004, the left leg 
scar warrants a 10 percent evaluation as the disability more 
nearly approximates a finding of pain or tenderness.  


ORDER

Entitlement to a compensable rating for a left leg scar for 
the period prior to February 24, 2004, is denied.

Entitlement to a 10 percent rating for a left leg scar for 
the period beginning on February 24, 2004, is granted, 
subject to the criteria governing the payment of monetary 
benefits.


REMAND

In a November 2005 rating decision, the RO granted service 
connection for neurological deficit of the left lower 
extremity.  A 40 percent rating was established, effective 
March 30, 2005.  The veteran was notified of the decision by 
a December 2005 letter.  Thereafter, in February 2006, the 
veteran filed a timely notice of disagreement with the 
effective date of the award of service connection for 
neurological deficit of the left lower extremity; however, 
the RO has not yet issued a statement of the case with 
respect to this issue.  While the computer appellate record 
suggests the appeal was withdrawn in May 2007, there does not 
appear to be correspondence in the claims file during this 
time frame or thereafter wherein the veteran, in fact, 
withdrew the appeal.  To the contrary, he has written 
numerous letters asking why his claim for an earlier 
effective date for this disability has not been adjudicated.  

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO for the issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, 
unless specific correspondence from the veteran or his 
representative is identified which specifically withdraws the 
appeal for an earlier effective date for service connection 
for neurological deficit of the left lower extremity, the RO 
should issue a statement of the case.  

Additionally, following the issuance of the January 2007 
rating decision awarding a 10 percent rating for the 
veteran's left anterior leg scar, the veteran disagreed with 
the combined 60 percent evaluation assigned.  In his April 
2007 notice of disagreement, he argues that a 70 percent 
combined evaluation should be assigned.  A statement of the 
case addressing this issue must also be provided. 

After the RO has issued the statement of the case, the 
claim(s) should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal (if he so desires) 
on the issues of entitlement to an 
earlier effective date for the grant of 
service connection for neurological 
deficit of the left lower extremity (if a 
specific document withdrawing the appeal 
cannot be identified), and on the issue 
of entitlement to a combined evaluation 
in excess of 60 percent, by filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


